NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


ELLI GUTFRUCHT,                   )
                                  )
              Appellant,          )
                                  )
v.                                )              Case No. 2D16-711
                                  )
FEDERAL NATIONAL MORTGAGE         )
ASSOCIATION; OCWEN LOAN           )
SERVICING, LLC, as successor in   )
interest to HOMEWARD RESIDENTIAL, )
INC. f/k/a AMERICAN HOME          )
MORTGAGE SERVICING, INC.; RALF    )
GUTFRUCHT; SHERWOOD AT THE        )
CROSSROADS HOMEOWNERS             )
ASSOCIATION, INC; and DEPARTMENT )
OF REVENUE,                       )
                                  )
              Appellees.          )
                                  )

Opinion filed November 3, 2017.

Appeal from the Circuit Court for Lee
County; James R. Thompson, Senior
Judge and Elizabeth V. Krier, Judge.

Thomas Erskine Ice and Amanda L.
Lundergran of Ice Appellate, Royal Palm
Beach (withdrew after briefing), for
Appellant.

Elli Gutfrucht, pro se.

David Rosenberg and Robert R. Edwards
of Robertson, Anschutz & Schneid, PL,
Boca Raton, for Appellee Federal
National Mortgage Association.
No appearance for remaining Appellees.



PER CURIAM.

             Elli Gutfrucht appeals a final judgment of foreclosure in favor of Federal

National Mortgage Association (Fannie Mae). We affirm without comment in all

respects save one. Fannie Mae has correctly conceded that the amount due stated in

the final judgment was mistakenly based on a principal amount of $384,309.89. Fannie

Mae's evidence was sufficient to show that the actual principal amount was $308,790.

Accordingly, we reverse the final judgment's computation of the amount due and

remand for the trial court to recalculate that sum based on the correct principal amount

and enter a judgment reflecting that amount. See, e.g., Messiha v. First Fla. Credit

Union, 139 So. 3d 376, 377 (Fla. 1st DCA 2014) (reversing and remanding for the

recalculation of the interest awarded in a final judgment of foreclosure where amount

awarded was based on a miscalculation).

             Affirmed in part; reversed in part; remanded with directions.



SILBERMAN, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                          -2-